Title: To George Washington from Major General Nathanael Greene, 23 May 1780
From: Greene, Nathanael
To: Washington, George



Sir
Morris Town May 23d 1780

I have had a long conversation with General Schuyler this morning, and have seen the powers and appointments upon the present business

entrusted to the direction of the Committee, as well as their powers to act under: From all which I am fully of opinion that the plan is altogether incompetent to the purpose and end proposd. Time will not permit me to enter into the detail of objections, nor perhaps would their force appear in the same point of light to another, who has had less experience in the difficulties attending the business than I have.
It is my opinion that your Excellency ought to ask the decided opinion of the Committee in writing, whether they think their powers are competent to the business expected of them. If they say not, as I am sure they must, then I would require of them the powers and plan they conceive necessary to support the enterprize. The whole of which I would state to Congress, supported with my own sentiments, as well with respect to the defects of the present plan, as the plan necessary for the business. Nothing but some such decisive measure as this, will put the business on a proper footing. The measure will at least place your conduct in the fairest point of light. It will free the Committee from their present embarassments, and place the labouring oar where it ought to be. If you undertake the business upon the present footing, and exercise powers beyound the present scheme. It will be asked why you did not ask for an enlargement of the Committees powers, if you deemed them inadequate. And if you engage and fail for want of support, it will be asked why you embarked in such a business without being fully perswaded that the means were adequate to the end. In what ever point of veiw, I consider the subject, I see the greatest propriety in your Excellency stating to the Committee this query, whether it is their opinion, they can give you such support, as will warrant your engaging in a cooperation with the French forces, for the reduction of New York.
I have just seen Col. Hambleton who says your Excellency desires my opinion upon the position the Fleet off the Hook ought to take, upon the supposition it is a French fleet, and come with a view of cooperating with us. It is my opinion if your Excellency intends to support the expedition against New York at all events, without regard to the powers or plan laid down by Congress, (if that should fail or appear in adequate to the end) then the fleet and forces ought to be immediately brought into the Hook, and the Troops landed upon Statten Island, where our Army ought to reenforce them at the same instant of time. But if your Excellency is determined to depend upon Civil Government for support altogether, without any exertions of your own, and you think the present plan and powers of the Committee defective; it is my advice, to let the fleet and forces go into Rhode Island; unless you should think it advisable to put 1000 or 1500 Men on board, and push on the fleet without loss of time to the Southward.

To bring the fleet into the Hook without having taken some decisive resolution upon the line of conduct you mean to pursue, may tend to embarass you and injure our Ally. We ought carefully to avoid bringing our friends in [to] distress and disgrace, if we cannot avail ourselves of the benefit intended us.
I shall be at Head Quarters in a few Minutes, and will give your Excellency my further sentiments upon the matter. I am with great respect Your Excellency Most Obedieent humble Ser.

Nath. Greene

